DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-22 of copending Application No. 16/633,018 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a thermosetting resin composition comprising a phosphorus-containing monomer or resin and a thermosetting resin containing unsaturated groups


Claim Objections
5.	Claim 11 is objected to because of the following informalities:  “DOPO” needs to be defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites “greater than 3%”.  What is the basis of this 3% (weight, mol, …)?

Allowable Subject Matter

7.	Claims 1-20 will be allowed when the above rejections are overcome.
8.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Hu et al. (US 2017/0022228).
Hu et al. disclose a resin composition comprising the phosphaphenanthrene-based compound

    PNG
    media_image1.png
    135
    232
    media_image1.png
    Greyscale
 (claims 1, 11 and 12).
Hu et al. do not teach or fairly suggest the claimed thermosetting resin composition, wherein the thermosetting resin composition comprises thermosetting ingredients which comprise a phosphorus-containing monomer or a phosphorus-containing resin and other thermosetting resins containing unsaturated groups, wherein the phosphorus-containing monomer or the phosphorus-containing resin has a structure as shown in Formula I:

    PNG
    media_image2.png
    104
    251
    media_image2.png
    Greyscale
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUI H CHIN/Primary Examiner, Art Unit 1762